TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED APRIL 11, 2014



                                      NO. 03-13-00242-CV


                                   Drexel E. Evans, Appellant

                                                 v.

                              W & B Development, Ltd., Appellee




          APPEAL FROM 146TH DISTRICT COURT OF BELL COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on March 25, 2013. Having

reviewed the record, the Court holds that Drexel E. Evans has not prosecuted his appeal and

did not comply with a notice from the clerk of this court. The appeal is thus subject to dismissal.

Therefore, the Court dismisses the appeal for want of prosecution. The appellant shall pay all

costs relating to this appeal, both in this Court and the court below.